DETAILED ACTION
This Office action is in response to the amendment filed on January 07, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7-8, 12, 14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hori (U.S. Pub. No. 2010/0201200 A1) in view of LUNG et al. (U.S. Pub. No. 2017/0346294 A1).

In re claim 1, Hori discloses (Fig. 1) an apparatus (10) comprising: 

a load electrically (load at terminals TA and TB) connected to the first DC-to-DC converter (11) to receive the converted first voltage (Vo1), wherein the received converted first voltage is DC voltage (voltage Vo1 provided by converter 11 is a DC voltage);
 a second DC-to-DC converter (12) electrically connected in series to the first regulated DC-to-DC converter (converters 11 and 12 are connected in series with each other) to regulate the converted first voltage (Vo1) to a second voltage (Vo2). 
Hori fails to disclose wherein the first DC-to-DC converter is a regulated DC-to-DC converter and the first voltage is a down converted voltage; wherein the second DC-to-DC converter is a regulated DC-to-DC converter and the second voltage is a down converted voltage; and a second energy source electrically connected to the second regulated DC-to-DC converter to charge the second energy source using the second voltage, the second energy source switchably connectable to the load, wherein the second energy source is connected in series with the second regulated DC-to-DC converter.
Lung teaches (Fig. 1) a power converter circuit (1), wherein the first DC-to-DC converter (4a) is a regulated DC-to-DC converter and the first voltage is a down converted voltage (Vdc); wherein the second DC-to-DC converter (4b) is a regulated DC-to-DC converter and the second voltage is a down converted voltage (Para. 0028-0029); and a second energy source (2b) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hori wherein the first DC-to-DC converter is a regulated DC-to-DC converter and the first voltage is a down converted voltage; wherein the second DC-to-DC converter is a regulated DC-to-DC converter and the second voltage is a down converted voltage; and a second energy source electrically connected to the second regulated DC-to-DC converter to charge the second energy source using the second voltage, the second energy source switchably connectable to the load, wherein the second energy source is connected in series with the second regulated DC-to-DC converter as disclosed in Lung to reduce inrush current in the power converter circuit (Para. 0007-0010).

In re claim 4, Hori fails to disclose a low voltage bus connecting the first regulated DC-to-DC converter to the load.
Lung teaches (Fig. 1) a power converter circuit (1), wherein a low voltage bus connecting the first regulated DC-to-DC converter to the load (connection between the DC/DC converter 4a and the load Rload).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hori to include a low voltage bus 

In re claim 7, Hori fails to disclose wherein the second regulated DC-to-DC converter is bidirectional, and wherein the second power source provides power to the load through the second regulated DC-to-DC converter.
Lung teaches (Fig. 1) a power converter circuit (1), wherein the second regulated DC-to-DC converter (4b) is bidirectional (the DC/DC converter 4b is a bi-directional converter), and wherein the second power source (2b) provides power to the load through the second regulated DC-to-DC converter (Para. 0027-0029).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hori to include wherein the second regulated DC-to-DC converter is bidirectional, and wherein the second power source provides power to the load through the second regulated DC-to-DC converter, as disclosed in Lung to reduce inrush current in the power converter circuit (Para. 0007-0010).

In re claim 8, Hori fails to disclose wherein the power to the load through the second regulated DC-to-DC converter is supplied in conjunction with the down converted first voltage.
Lung teaches (Fig. 1) a power converter circuit (1), wherein the power to the load through the second regulated DC-to-DC converter is supplied in conjunction with the down converted first voltage (Para. 0027-0034).


In re claim 12, Hori discloses a method (Fig. 1) comprising: 
obtaining a first voltage (Vad or Vbat) at an input of a first DC-to-DC converter (11) from a first energy source (16 or 17), the first regulated DC-to-DC converter converting the first voltage to a second voltage (Vo1), wherein the first energy source is connected in series with the first regulated DC- to-DC converter (either of sources 16 or 17 can be interpreted to be connected in series with converter 11 since when source 16 is connected source 17 will be not and vice-versa); 
supplying the second voltage to a load (load connected at terminals TA and TB) from the first regulated DC-to-DC converter (11) via a bus, wherein the second voltage supplied to the load is DC voltage (bus line at the output of converter 11); 
supplying the second voltage (Vo1) to a second DC-to-DC converter (12), wherein the second DC-to-DC converter is electrically connected in series to the first regulated DC-to-DC converter (converter 12 is electrically connected in series to converter 11).
Hori fails to disclose wherein the first DC-to-DC converter is a regulated DC-to-DC converter and the first voltage is a down converted voltage; wherein the second DC-to-DC converter is a regulated DC-to-DC converter and the second voltage is a down converted 
Lung teaches (Fig. 1) a power converter circuit (1), wherein the first DC-to-DC converter (4a) is a regulated DC-to-DC converter and the first voltage is a down converted voltage (Vdc); wherein the second DC-to-DC converter (4b) is a regulated DC-to-DC converter and the second voltage is a down converted voltage (Para. 0028-0029); wherein the second regulated DC-to-DC converter (4b) is operable to provide a charging current to a second energy source (2b, Para. 0027-0029), wherein the second energy source is connected in series with the second regulated DC-to-DC converter (energy source 2b is connected in series with DC/DC converter 4b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hori wherein the first DC-to-DC converter is a regulated DC-to-DC converter and the first voltage is a down converted voltage; wherein the second DC-to-DC converter is a regulated DC-to-DC converter and the second voltage is a down converted voltage; wherein the second regulated DC-to-DC converter is operable to provide a charging current to a second energy source, wherein the second energy source is connected in series with the second regulated DC-to-DC converter, as disclosed in Lung to reduce inrush current in the power converter circuit (Para. 0007-0010).

In re claim 14, Hori fails to disclose wherein the second regulated DC-to-DC converter is bidirectional, the method further comprising: supplying additional power to the load from the 
Lung teaches (Fig. 1) a power converter circuit (1), wherein the second regulated DC-to-DC converter (4b) is bidirectional (the DC/DC converter 4b is a bi-directional converter), the method further comprising: supplying additional power to the load (Rload) from the second energy source (2b), the additional power provided through the second regulated DC-to-DC converter (Para. 0027-0029).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hori wherein the second regulated DC-to-DC converter is bidirectional, the method further comprising: supplying additional power to the load from the second energy source, the additional power provided through the second regulated DC-to-DC converter, as disclosed in Lung to reduce inrush current in the power converter circuit (Para. 0007-0010).

In re claim 16, Hori discloses (Fig. 1) an apparatus (10) comprising: 
a first DC-to-DC converter (11) with a first input and a second input, the first input of the first DC-to-DC converter is switchably connected in series to a first energy source (16 or 17) at a first voltage (Vad or Vbat, either of sources 16 or 17 can be interpreted to be connected in series with converter 11 since when source 16 is connected source 17 will be not and vice-versa), wherein the first DC-to-DC converter converts the first voltage (Vad or Vbat) to a second voltage (Vo1) on a bus (bus line at the output of converter 11); 

a second DC-to-DC converter (12) electrically connected to the bus.
Hori fails to disclose wherein the first DC-to-DC converter is a regulated DC-to-DC converter and the first voltage is a down converted voltage; wherein the second DC-to-DC converter is a regulated DC-to-DC converter and the second voltage is a down converted voltage; and a second power source electrically connected in series to the second regulated DC-to- DC converter, the second regulated DC-to-DC converter operable to charge the second power source or to source current from the second power source.
Lung teaches (Fig. 1) a power converter circuit (1), wherein the first DC-to-DC converter (4a) is a regulated DC-to-DC converter and the first voltage is a down converted voltage (Vdc); wherein the second DC-to-DC converter (4b) is a regulated DC-to-DC converter and the second voltage is a down converted voltage (Para. 0028-0029); and a second power source (2b) electrically connected in series to the second regulated DC-to- DC converter (energy source 2b is connected in series with DC/DC converter 4b), the second regulated DC-to-DC converter operable to charge the second power source or to source current from the second power source (Para. 0027-0029).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hori wherein the first DC-to-DC converter is a regulated DC-to-DC converter and the first voltage is a down converted voltage; wherein the second DC-to-DC converter is a regulated DC-to-DC converter and the second 

In re claim 17, Hori fails to disclose wherein the second power source is operable to connect to the bus to supplement power to the bus in conjunction with the first regulated DC-to-DC converter.
Lung teaches (Fig. 1) a power converter circuit (1), wherein the second power source is operable to connect to the bus to supplement power to the bus in conjunction with the first regulated DC-to-DC converter (Para. 0027-0034).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hori wherein the second power source is operable to connect to the bus to supplement power to the bus in conjunction with the first regulated DC-to-DC converter, as disclosed in Lung to reduce inrush current in the power converter circuit (Para. 0007-0010).

In re claim 19, the combination of Hori and LUNG discloses the claimed invention except for wherein the first regulated DC-to-DC converter is 4 Kilowatt and the second regulated DC-to-DC converter is 500 Watts. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the first regulated DC-to-DC converter as a 4 In re Aller, 105 USPQ 233.

Claims 2-3, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hori (U.S. Pub. No. 2010/0201200 A1), in view of LUNG et al. (U.S. Pub. No. 2017/0346294 A1), and further in view of Belger et al. (U.S. Pub. No. 2015/0298631 A1).

In re claim 2, Hori fails to disclose wherein the first energy source is a first battery operable at a nominal 800V.
Belger teaches a power conversion system for a vehicle (Fig. 1), wherein the first energy source is a first battery operable at a nominal 800V (the voltage of the HV battery 22 can be in the range of 200-800 volts, Para. 0018).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hori wherein the first energy source is a first battery operable at a nominal 800V, as disclosed in Belger to reduce losses and improve the efficiency of the power conversion system (Para. 0052).

In re claim 3, Hori fails to disclose wherein the second energy source is a low voltage battery operable at a nominal 48V. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hori wherein the second energy source is a low voltage battery operable at a nominal 48V, as disclosed in Belger to reduce losses and improve the efficiency of the power conversion system (Para. 0052).

In re claim 13, Hori fails to disclose wherein the first energy source is a first battery operable at a nominal 800V and the second energy source is a low voltage battery operable at a nominal 48V. 
Belger teaches a power conversion system for a vehicle (Fig. 1), wherein the first energy source is a first battery operable at a nominal 800V (the voltage of the HV battery 22 can be in the range of 200-800 volts, Para. 0018), and the second energy source is a low voltage battery operable at a nominal 48V (the voltage on the secondary battery 26 can be 48 volts, Para. 0125).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hori wherein the first energy source is a first battery operable at a nominal 800V and the second energy source is a low voltage battery operable at a nominal 48V, as disclosed in Belger to reduce losses and improve the efficiency of the power conversion system (Para. 0052).

In re claim 18, Hori fails to disclose wherein: the first energy source operates in a range of 650-900 volts DC; the second energy source operates in a range 30-50 volts DC; and the bus operates in a range of 39-54 volts DC.
Belger teaches a power conversion system for a vehicle (Fig. 1), which comprises a HV battery 22 (which corresponds to the first energy source) that operates in the range of 200-800 volts (Para. 0018); and a secondary battery 26 (which corresponds to the second energy source) that can be operated at 48 volts (Para. 0125); and the bus 218 operates in a range of 39-54 volts DC (Para. 0018, 0125). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hori such that the first energy source operates in a range of 650-900 volts DC; the second energy source operates in a range 30-50 volts DC; and the bus 218 operates in a range of 39-54 volts DC, as disclose in Belger to use the device in an electric vehicle having batteries having nominal voltages within those ranges; and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hori (U.S. Pub. No. 2010/0201200 A1), in view of LUNG et al. (U.S. Pub. No. 2017/0346294 A1), and further in view of Yamada et al. (U.S. Pub. No. 2015/0311831 A1).

In re claim 5, Hori fails to disclose a switch electrically connected in parallel with the second regulated DC-to-DC converter, wherein the second energy source connects to the load through the switch to supply the load.
Yamada teaches (Fig. 1) a power converter (100), wherein a switch (22) electrically connected in parallel with the second regulated DC-to-DC converter (25), wherein the second energy source (2) connects to the load (5) through the switch to supply the load (Para. 0026-0031).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hori to include a switch electrically connected in parallel with the second regulated DC-to-DC converter, wherein the second energy source connects to the load through the switch to supply the load, as disclosed in Yamada to provide a power converter capable of providing power to the load through a second energy source when the main energy source is not available (Para. 0003-0005).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hori (U.S. Pub. No. 2010/0201200 A1), in view of LUNG et al. (U.S. Pub. No. 2017/0346294 A1) in view of Yamada et al. (U.S. Pub. No. 2015/0311831 A1), and further in view of Kanouda et al. (U.S. Pub. No. 2003/0184937 A1).

In re claim 6, Hori fails to disclose wherein the switch is a MOSFET switch.
Kanouda teaches a power supply circuit (Fig. 5), wherein the switch is a MOSFET switch (switches 13a, 13b are MOSFET’s).


In re claim 9, Hori fails to disclose wherein the switch supplies power to the load from the second energy source during a failure of the first regulated DC-to-DC converter.
Kanouda teaches a power supply circuit (Fig. 2), wherein the switch supplies power to the load from the second energy source during a failure of the DC-to-DC converter (Fig. 6(c), the battery 4 provides power to the load when the primary source is disconnected due to a fault, Para. 0054).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hori wherein the switch supplies power to the load from the second energy source during a failure of the DC-to-DC converter as disclosed in Kanouda to provide a backup power supply for realizing decrease in cost and reduction in the power unit (Para. 0010).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hori (U.S. Pub. No. 2010/0201200 A1), in view of LUNG et al. (U.S. Pub. No. 2017/0346294 A1), and further in view of Hosotani (U.S. Pub. 2014/0334185 A1).

In re claim 10, Hori fails to disclose a regulator electrically connected between the bus and the load.
Hosotani teaches a power supply circuit (Fig. 1), wherein a regulator (post regulator 4) electrically connected between the bus and the load (load 102).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hori to include a regulator electrically connected between the bus and the load as disclosed in Hosotani to provide a switching power supply apparatus capable of effectively reducing or minimizing power usage (Para. 0006).

In re claim 20, Hori fails to disclose a regulator electrically connected between the bus and the load.
Hosotani teaches a power supply circuit (Fig. 1), wherein a regulator (post regulator 4) electrically connected between the bus and the load (load 102).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hori to include a regulator electrically connected between the bus and the load as disclosed in Hosotani to provide a switching power supply apparatus capable of effectively reducing or minimizing power usage (Para. 0006).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hori (U.S. Pub. No. 2010/0201200 A1), in view of LUNG et al. (U.S. Pub. No. 2017/0346294 A1), and further in view of Xu et al. (U.S. Pub. No. 2009/0206804 A1).

In re claim 11, Hori fails to disclose wherein the second regulated DC-to-DC converter is a non- isolated buck-boost converter.
Xu teaches a power converter (Fig. 3B), wherein the regulated DC-to-DC converter is a non- isolated buck-boost converter (Para. 0037, 0062).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hori wherein the regulated DC-to-DC converter is a non- isolated buck-boost converter as disclosed in Xu to provide regulated voltage to loads at high current and low voltage with fast transient load response capability and circuits capable of doing so (Para. 0002).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hori (U.S. Pub. No. 2010/0201200 A1), in view of LUNG et al. (U.S. Pub. No. 2017/0346294 A1) in view of Kanouda et al. (U.S. Pub. No. 2003/0184937 A1), and further in view of Yamada et al. (U.S. Pub. No. 2015/0311831 A1).

In re claim 15, Hori fails to disclose detecting a failure of the first regulated DC-to-DC converter.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hori to detect a failure of the unregulated DC-to-DC converter, as disclosed in Kanouda to provide a backup power supply for realizing decrease in cost and reduction in the power unit (Para. 0010).
Hori fails to disclose activating a switch electrically connected in parallel with the second regulated DC-to- DC converter to power the load using the second power source.
Yamada teaches (Fig. 1) a power converter (100), activating a switch (22) electrically connected in parallel with the second regulated DC-to- DC converter (22) to power the load (5) using the second power source (2, Para. 0026-0031)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hori to include a switch electrically connected in parallel with the second regulated DC-to- DC converter to power the load using the second power source, as disclosed in Yamada to provide a power converter capable of providing power to the load through a second energy source when the main energy source is not available (Para. 0003-0005).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838